EX-33.5 (logo) TRIMONT REAL ESTATE ADVISORS Management's Certification Regarding Compliance with Applicable Servicing Criteria TriMont Real Estate Advisors, Inc. (the "Asserting Party") is responsible for assessing compliance as of and for the year ended December 31, 2011 (the "Reporting Period") with the applicable servicing criteria set forth in Item 1122(d) of the Securities and Exchange Commission's Regulation AB as set forth in Exhibit A hereto (the "Applicable Servicing Criteria"). The transactions covered by this report are only those transactions processed by the Asserting Party in its capacity as trust or operating advisor for the asset backed securities transactions listed in Exhibit B hereto (the "Platform"). TriMont used the servicing criteria set forth in Item 1122(d) of the Securities and Exchange Commission's Regulation AB to assess compliance with the Applicable Servicing Criteria. The Asserting Party has assessed it compliance with the Applicable Servicing Criteria for the Reporting Period and has concluded that the Asserting Party has complied, in all material respects, with the Applicable Servicing Criteria as of December 31, 2011 and for the Reporting Period with respect to the Platform. Grant Thornton LLP, an independent registered public accounting firm, has issued an attestation report on the assessment of compliance with the Applicable Servicing Criteria as of December 31, 2011 and for the Reporting Period as set forth in this assertion. TriMont Real Estate Advisors, Inc. March 1, 2012 /s/ Ernest J. Davis Ernest J. Davis
